   6:19-cv-00213-KEW Document 25 Filed in ED/OK on 09/30/20 Page 1 of 12



             IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

PHILIP L. HALL,                          )
                                         )
                  Plaintiff,             )
                                         )
                                         )    Case No. CIV-19-213-KEW
                                         )
COMMISSIONER OF THE SOCIAL               )
SECURITY ADMINISTRATION,                 )
                                         )
                  Defendant.             )

                             OPINION AND ORDER

     Plaintiff Philip L. Hall (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying his application for

disability    benefits     under   the       Social    Security     Act.      Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts that the Commissioner erred because the ALJ incorrectly

determined    that    Claimant     was    not   disabled.         For   the    reasons

discussed    below,   it   is    the     finding      of   this    Court      that   the

Commissioner’s decision should be and is AFFIRMED.

             Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A). A claimant is disabled under the Social

Security Act “only if his physical or mental impairments are of

such severity that he is not only unable to do his previous work
   6:19-cv-00213-KEW Document 25 Filed in ED/OK on 09/30/20 Page 2 of 12



but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists

in the national economy. . .” 42 U.S.C. § 423(d)(2)(A). Social

Security regulations implement a five-step sequential process to

evaluate a disability claim. See 20 C.F.R. §§ 404.1520, 416.920.1

        Judicial     review   of   the    Commissioner’s    determination   is

limited in scope by 42 U.S.C. § 405(g). This Court’s review is

limited to two inquiries: first, whether the decision was supported

by substantial evidence; and, second, whether the correct legal

standards were applied. Hawkins v. Chater, 113 F.3d 1162, 1164

(10th       Cir.   1997)   (citation     omitted).   The   term   “substantial

evidence” has been interpreted by the United States Supreme Court

to require “more than a mere scintilla. It means such relevant


        1
           Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry. If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work. If the claimant’s step four burden is met, the burden
shifts to the Commissioner to establish at step five that work exists in
significant numbers in the national economy which the claimant – taking
into account his age, education, work experience, and RFC – can perform.
Disability benefits are denied if the Commissioner shows that the
impairment which precluded the performance of past relevant work does not
preclude alternative work. See generally, Williams v. Bowen, 844 F.2d
748, 750-51 (10th Cir. 1988).

                                          2
      6:19-cv-00213-KEW Document 25 Filed in ED/OK on 09/30/20 Page 3 of 12



evidence as a reasonable mind might accept as adequate to support

a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971),

quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938).

The    court     may   not    re-weigh     the   evidence    nor   substitute     its

discretion for that of the agency. Casias v. Secretary of Health

& Human Servs., 933 F.2d 799, 800 (10th Cir. 1991). Nevertheless,

the     court     must      review   the     record   as     a   whole,     and   the

“substantiality of the evidence must take into account whatever in

the record fairly detracts from its weight.” Universal Camera Corp.

v. NLRB, 340 U.S. 474, 488 (1951); see also, Casias, 933 F.2d at

800-01.

                               Claimant’s Background

        Claimant was 45 years old at the time of the most recent

decision. He has a high school education and worked in the past as

a carpet cleaner. Claimant alleges an inability to work beginning

on June 29, 2012, due to seizures, scoliosis, neurofibromatosis,

and memory problems.

                                Procedural History

        On November 8, 2012, Claimant protectively filed for a period

of disability and disability insurance benefits under Title II (42

U.S.C.     §    401,   et    seq.)   of    the   Social    Security   Act   and   for

supplemental security income benefits pursuant to Title XVI (42

U.S.C. § 1381, et seq.) of the Social Security Act. Claimant’s

applications were denied initially and upon reconsideration. On

                                            3
      6:19-cv-00213-KEW Document 25 Filed in ED/OK on 09/30/20 Page 4 of 12



November     25,   2014,   ALJ   Lantz   McClain   entered   an   unfavorable

decision. Claimant appealed the matter, and the case was reversed

and remanded by United States District Judge Ronald A. White for

further proceedings on September 13, 2017. On November 20, 2017,

the Appeals Council remanded the case pursuant to the district

court’s order.

        Claimant filed a subsequent claim under Title II and Title

XVI on April 26, 2016. At the direction of the Appeals Council,

ALJ      McClain    consolidated      the    claims.    He    conducted       an

administrative hearing in Fayetteville, Arkansas, on June 25,

2018, at which Claimant was present and testified. On August 21,

2018, the ALJ entered an unfavorable decision. Claimant requested

review by the Appeals Council, and on May 1, 2019, it denied

review. As a result, the decision of the ALJ represents the

Commissioner’s final decision for purposes of further appeal. 20

C.F.R. §§ 404.981, 416.1481.

                 Decision of the Administrative Law Judge

        The ALJ made his decision at step five of the sequential

evaluation. He determined that while Claimant suffered from severe

impairments, he did not meet a listing and retained the residual

functional capacity (“RFC”) to perform light work with additional

limitations.




                                         4
   6:19-cv-00213-KEW Document 25 Filed in ED/OK on 09/30/20 Page 5 of 12



                        Errors Alleged for Review

     Claimant asserts the ALJ committed error by (1) failing to

properly assess medical source opinions, and (2) failing to perform

a proper evaluation at step five of the sequential evaluation

process.

               Evaluation of Medical Source Opinions

     In his decision, the ALJ found Claimant suffered from severe

impairments of history of seizures, scoliosis with Harrington rod

placement as a child, hypertension, and obesity. (Tr. 495). He

determined   Claimant    could   perform   light   work   with   additional

limitations. In so doing, the ALJ found Claimant could lift and/or

carry twenty pounds occasionally and ten pounds frequently, stand

and/or walk at least six hours in an eight-hour workday, and sit

at least six hours in an eight-hour workday. Claimant could

occasionally climb ramps or stairs, balance, stoop, kneel, crouch,

or crawl. Claimant was to avoid hazards such as heights and open

machinery. (Tr. 498).

     After consultation with a vocational expert (“VE”), the ALJ

determined Claimant     could    perform   the   representative    jobs    of

cashier II and cafeteria attendant, all of which he found existed

in sufficient numbers in the national economy. (Tr. 508). As a

result, the ALJ concluded Claimant was not under a disability from

June 29, 2012, through the date of the decision. (Tr. 509).



                                     5
   6:19-cv-00213-KEW Document 25 Filed in ED/OK on 09/30/20 Page 6 of 12



     Claimant argues the ALJ failed to properly consider the

opinions of the non-examining state agency psychologists regarding

his alleged mental impairments when determining that his mental

impairments were non-severe at step two. He maintains that the ALJ

failed to explain the inconsistencies between the opinions and

then failed to include any mental limitations in the RFC assessment

and the hypothetical questions to the VE.

     On February 5, 2013, state agency psychologist Ruth Ann

Mertens, Ph.D., reviewed the record and determined Claimant had a

medically determinable impairment of organic mental disorders that

was non-severe. She concluded there was insufficient evidence to

rate the “B” or “C” criteria. (Tr. 87-88, 96-97).

     On June 6, 2013, state agency consultant Melinda Shaver,

Ph.D., examined Claimant. Claimant was cooperative and friendly,

had good eye contact, neutral mood, and a “happy” affect. Claimant

indicated to Dr. Shaver he was applying for disability because of

physical limitations. Claimant reported memory problems, but he

had not received mental health treatment, nor did he take an anti-

depressant. He reportedly managed most of his own activities of

daily living, and he denied needing help with self-care. Claimant

socialized with family and friends, and he enjoyed fishing, playing

chess,   and   spending   time   with   his   children.   Upon   examining

Claimant, Dr. Shaver noted his eye contact was good and behavior

was appropriate. He did not exhibit any evidence of a thought

                                    6
   6:19-cv-00213-KEW Document 25 Filed in ED/OK on 09/30/20 Page 7 of 12



disorder, but his remote and recent memory appeared poor as did

his knowledge of general information. He appeared to be of average

intelligence, insight was fair, and judgment was good. Dr. Shaver

assessed Claimant with cognitive disorder not otherwise specified

and assigned him a GAF score of 80. (Tr. 377-80).

     On July 19, 2013, state agency psychologist Lester Barnett,

Ph.D., determined Claimant had a medically determinable impairment

of organic mental disorders, noting Claimant had mild restrictions

of activities of daily living, difficulties maintaining social

functioning,    and    difficulties       in    maintaining   concentration,

persistence or pace. He determined there was insufficient evidence

to rate whether Claimant had repeated episodes of decompensation

of extended duration. He rated the impairment non-severe. (Tr.

110, 122).

     On   August    25,    2016,   state       agency   psychologist   Cynthia

Kampschaefer, Ph.D., determined Claimant had a severe impairment

for organic mental disorders. She concluded Claimant could perform

simple tasks with routine supervision, could relate to supervisors

and peers on a superficial work basis, could not relate to the

general public, and could adapt to a work situation. (Tr. 1520-

21, 1523-25, 1531).

     On   January     9,   2017,   state       agency   psychologist   Carolyn

Goodrich, Ph.D., reviewed the record and found Claimant’s anxiety-

related disorders were non-severe, causing only mild limitations

                                      7
   6:19-cv-00213-KEW Document 25 Filed in ED/OK on 09/30/20 Page 8 of 12



in activities of daily living, difficulties in maintaining social

functioning,     and    difficulties       in     maintaining     concentration,

persistence or pace. She determined Claimant had no repeated

episodes of decompensation of extended duration. (Tr. 1543-45).

Dr. Goodrich also reviewed the record for an impairment of organic

mental disorders and determined it was non-severe. She found

Claimant   had   no    restrictions    in       activities   of   daily   living,

difficulties in maintaining social functioning, or difficulties in

maintaining concentration, persistence or pace. However, Claimant

had one or two episodes of decompensation of extended duration.

(Tr. 1555-56).

     The ALJ is required to consider all medical opinions, whether

they come from a treating physician or non-treating source. Doyal

v. Barnhart, 331 F.3d 758, 764 (10th Cir. 2003). He must provide

specific, legitimate reasons for rejecting any such opinion, and

also must give consideration to several factors in weighing a

medical opinion. Id. “As long as the ALJ provides ‘good reasons in

his decision for the weight he gave to the . . . opinion[],

[n]othing more [is] required[.]’” Mounts v. Astrue, 479 F. App’x

860, 865 (10th Cir. 2012), quoting Oldham v. Astrue, 509 F.3d 1254,

1258 (10th Cir. 2007).

     In his decision, the ALJ found Claimant suffered from a

medically determinable impairment of neurocognitive disorder not

otherwise specified (with poor memory) and determined it was non-

                                       8
      6:19-cv-00213-KEW Document 25 Filed in ED/OK on 09/30/20 Page 9 of 12



severe because it did not cause more than minimal limitation in

Claimant’s ability to perform basic mental work activities. (Tr.

496). The ALJ specifically considered the four functional areas

and    determined    Claimant    had   no   limitations   in   the   areas    of

understanding, remembering, or applying information, interacting

with others, concentrating, persisting, or maintaining pace, and

adapting and managing oneself. In making his determination he

relied on Claimant’s function report and the record evidence. (Tr.

496-97).

        In his discussion of the RFC, the ALJ specifically addressed

the opinion evidence regarding Claimant’s mental impairments,

including the consultative examination by Dr. Shaver. He detailed

her findings, noting she assessed Claimant with cognitive disorder

not otherwise specified and assigned him a GAF score of 80. (Tr.

377-80, 503). The ALJ noted her examination findings did not

support the establishment of a severe mental impairment (Tr. 503).

        He also specifically discussed the opinions of the state

agency psychologists. Regarding Dr. Mertens’ opinion, he gave

“great weight” to her opinion that Claimant did not have a severe

mental impairment, noting the opinion was consistent with the

medical evidence discussed in the decision. (Tr. 506). He then

moved on to the opinion from Dr. Barnett, noting he also determined

Claimant did not suffer from a severe mental impairment. (Tr. 507).

Regarding Dr. Kampschaefer’s opinion that Claimant did suffer from

                                       9
  6:19-cv-00213-KEW Document 25 Filed in ED/OK on 09/30/20 Page 10 of 12



a severe mental impairment, the ALJ specifically set forth her

findings and determined “the medical evidence of record discussed

above does not support the finding of a severe mental impairment,

nor does it support limiting the [C]laimant socially, as described

in examination findings and in the [C]laimant’s own reports.” (Tr.

507). Lastly, the ALJ discussed Dr. Goodrich’s determination that

Claimant did not suffer from a severe mental impairment, which he

determined was “consistent with the longitudinal treatment record

as discussed above.” (Tr. 507).

      Claimant    contends    that     the     ALJ   failed       to    explain     the

inconsistencies in the state agency psychologist’s opinions when

determining      Claimant    did   not    suffer     from     a     severe       mental

impairment. However, with the exception of the opinion from Dr.

Kampschaefer, the other state agency psychologists all determined

Claimant’s    mental      impairment     was    non-severe.         Regarding      Dr.

Kampschaefer’s     opinion,    the     ALJ     addressed    her        opinion    that

Claimant suffered from a severe mental impairment and the specific

functional limitations she included for Claimant. He referenced

Claimant’s own report, which the ALJ had previously discussed in

the   decision,     and     examination        findings.      The      only      mental

examination findings discussed by the ALJ were the findings of Dr.

Shaver, which he discussed in detail in the decision. He determined

Dr. Shaver’s findings did not support the finding of a severe

mental impairment. (Tr. 503, 507).

                                         10
  6:19-cv-00213-KEW Document 25 Filed in ED/OK on 09/30/20 Page 11 of 12



      The Court finds no error in the ALJ’s consideration of the

state agency psychologist’s opinions. In reaching his step-two

determination that Claimant’s mental impairment was non-severe,

the ALJ discussed the opinion evidence pertaining to Claimant’s

mental impairment, and he provided reasons for rejecting Dr.

Kampschaefer’s differing opinion.

                        Step Five Determination

      Claimant contends the ALJ failed to include Claimant’s mental

limitation in the RFC or in the hypothetical questions to the VE.

In the decision, the ALJ specifically noted when determining that

Claimant’s   mental    impairment    was   non-severe     that   the   RFC

“reflect[ed] the degree of limitation . . . [he] found in the

‘paragraph B’ mental function analysis.” As discussed herein, the

ALJ determined Claimant had no limitations in the four functional

areas, resulting in the ALJ not including any mental functional

limitations in the RFC. Thus, he only included those limitations

he found to exist in his hypothetical question to the VE. See

Qualls v. Apfel, 206 F.3d 1368, 1373 (10th Cir. 2000) (finding an

ALJ’s hypothetical questioning of the VE provided an appropriate

basis for a denial of benefits because the question “included all

the   limitations     the   ALJ   ultimately   included     in   his   RFC

assessment.”), citing Gay v. Sullivan, 986 F.2d 1336, 1341 (10th

Cir. 1993). The Court finds no error by the ALJ at step five.



                                    11
  6:19-cv-00213-KEW Document 25 Filed in ED/OK on 09/30/20 Page 12 of 12



                               Conclusion

     The decision of the Commissioner is supported by substantial

evidence and the correct legal standards were applied. Therefore,

this Court finds, in accordance with the fourth sentence of 42

U.S.C. § 405(g), the ruling of the Commissioner of Social Security

Administration should be and is AFFIRMED.

     IT IS SO ORDERED this 30th day of September, 2020.




                                   12
